Citation Nr: 1227718	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  05-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO denied entitlement to service connection for PTSD.

In October 2005, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.

The Board denied the claim in April 2007.  In March 2012, United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the claim for further adjudication consistent with its decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In his written statements and Board hearing testimony, the Veteran indicated that he was hospitalized during advanced training, and, unable to return to his unit, was assigned to a position reporting to a Sergeant who sexually assaulted him.  The Veteran gave the full name of the Sergeant on page 3 of the Board hearing transcript, the initials being "L.F.V.R."  See Board Hearing Transcript, at 3.  The Veteran's then representative requested that VA look further into the Sergeant's service records, to see why he was discharged.  At this time, the Veteran was assigned to Company A-4-3 at Fort Lewis.  Id.  The Veteran's then representative asked that VA determine if the Sergeant had filed a claim for any kind of benefit that might tend to show, or does in fact show, that he had a history of being a sexual predator.  Id.  He also requested that VA contact the appropriate federal agency and request that they do a criminal history check on the Sergeant to determine if he had ever been arrested for any type of sexual conduct that would tend to corroborate the Veteran's claimed stressor.  Id. at 3-4.

According to the Veteran, he did not report the assault during service, but did tell his father about it after his father expressed concern about his behavior changes upon returning from service, including heavy drinking.  In an August 2003 statement, the Veteran's mother noted that the Veteran came home from service "a different man," sleeping excessively, drinking heavily, and behaving angrily.  She wrote that when she wondered what was happening to her son, her husband, who died in 1998, relayed to her that the Veteran had told him of an in-service personal assault.

In October 2003, a VA psychologist diagnosed the Veteran with PTSD based on the Veteran's claimed in-service personal assault stressor.  Additional development is required to attempt to confirm the in-service stressor.  The Veteran's then representative requested such development during the Board hearing.

The RO should review the Board hearing transcript, in particular pages 3-4, and to the extent possible take action consistent with the requests of the Veteran's then representative.  To the extent possible, the RO should gather information regarding Sergeant L.F.V.R., whose name appears on page 3 of the Board hearing transcript, to include whether he was in the same unit or location as the Veteran during the time period indicated (around February 1969, shortly before separation from service), whether, and why, he was discharged from service, and whether he has any criminal history relating to sexual misconduct, which would tend to corroborate the Veteran's claimed stressor.

After any additional evidence is received, the Veteran should be afforded a VA examination by a Board of psychiatrists to determine if his PTSD is related to his claimed in-service stressor of a sexual assault by the Sergeant, to include an opinion as to whether the evidence indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011) ("VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred").  See also Menegassi v. Shinseki, 628 F.3d 1379, 1382 and n. 1 (Fed. Cir. 2011) (under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination).

Accordingly, the case is REMANDED for the following action:

1.  Take any action deemed appropriate (to include privacy considerations) to gather information regarding Sergeant L.F.V.R., whose name appears on page 3 of the Board hearing transcript, to include whether he was in the same unit or location as the Veteran during the time period indicated (around February 1969, shortly before separation from service), whether, and why, he was discharged from service, and whether he has any criminal history relating to sexual misconduct.

2.  After any additional evidence has been obtained, schedule a VA examination by a Board of psychiatrists and or psychologists.

All necessary tests, to include the appropriate battery of psychological testing, should be conducted, including those needed to assist in determining whether the evidence indicates that the claimed in-service assault by the Sergeant occurred.

The claims file must be sent to the Board of psychiatrists and or psychologists for review.

The Board of psychiatrists/ psychologists should first indicate whether, in its opinion, the evidence indicates that the claimed in-service assault by the Sergeant occurred.  Then, the Board of psychiatrists should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has PTSD that is related to the claimed in-service assault by the Sergeant.

A complete rationale should accompany each opinion provided.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

